Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Robert Leon Franklin, III, Appellant                   Appeal from the County Court at Law No 3
                                                       of Smith County, Texas (Tr. Ct. No. 003-
No. 06-13-00019-CR          v.                         84329-11). Opinion delivered by Justice
                                                       Carter, Chief Justice Morriss and Justice
State of Texas, Appellee                               Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
inclusion of attorney’s fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robert Leon Franklin, III, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED JULY 18, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk